Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 1 of 13 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                             Case No. 21-237 - Civ __________________


JULIO CESAR MARTINEZ SERNA                  )
                                            )
                Plaintiff,                  )
                                            )          VERIFIED COMPLAINT
v.                                          )
                                            )
BAILEY FARMS SOUTH, LLC                     )
                                            )
                Defendant.                  )


                                        INTRODUCTION

1. In this case Plaintiff is seeking relief from Defendant under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §215, and Florida common law of contract for violations of Plaintiff’s

rights in connection with Plaintiff’s employment by Defendant during, and after, the 2020-2021

agricultural season.

2. Defendant violated Plaintiff’s rights by terminating his employment in retaliation against

Plaintiff for protected activity in breach of the work contract; and other violations.

Civil Rights Act of 1964, § 701 et seq., 42 U.S.C.A. § 2000e et seq.

3. Plaintiff seeks a temporary restraining order, preliminary and permanent injunction against

defendant’s unlawful termination, actual and liquidated damages, and declaratory relief.

                                  JURISDICTION AND VENUE

4. This Court has jurisdiction over the subject matter and parties pursuant to 28 U.S.C. §§ 1331,

and 29 U.S.C. § 217.




                                                1
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 2 of 13 PageID 2




5. This Court has supplemental jurisdiction over any and all state law claims pursuant to 28

U.S.C. § 1367(a) because the state law claims share a common set of operative facts with the

federal law claims.

6. This Court has the power to grant declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202.

7. Venue is proper because most of the events giving rise to this action occurred in one or more

of the counties listed in 28 U.S.C. § 113(a); 28 U.S.C. § 1391(b)(2); 29 U.S.C. § 216(b).

                                           PARTIES

8. Plaintiff JULIO CESAR MARTINEZ SERNA is a citizen of Mexico who came to Florida in

July 30 of 2020 on an H-2A agricultural visa issued pursuant to 8 U.S.C. §§

1101(a)(15)(H)(ii)(a), 1184(c), and 188(a)(1) to work for Defendant in or around Collier County,

Florida, from June 30, 2020 through May 31, 2021.

9. At all times relevant to this Complaint, Plaintiff was employed by Defendant BAILEY

FARMS SOUTH, LLC to perform agricultural work in Florida, and Plaintiff performed work for

Defendant and Defendant’s enterprise that Defendant operated in or around Collier County,

Florida, within the meaning of 29 U.S.C. 203(d), 203(g) 203(s)(1)(A), 8 U.S. Code § 1188.

10.   Defendant BAILEY FARMS SOUTH, LLC (“Defendant”) is a Farm Labor Contractor

believed to reside in 13350 BONITA BEACH ROAD, S.E., BONITA SPRINGS, FL 34135 who

employed workers in the 2020 and 2021 agricultural seasons under the H-2A visa program.

11.   During the 2020-2021 Florida agricultural season, Defendant employed Plaintiff, along

with other H-2A workers for more than 18 full-time employees or 500 man-days in the calendar

quarter. 29 C.F.R. § 780.305. See Exhibit B: Agricultural Clearance Order No. FL11190861,

Form 790A, Page 1, Line 2(a).




                                                2
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 3 of 13 PageID 3




12.   At all times relevant to this Complaint, Defendant was an “employer” of H-2A workers, as

that term is defined in and by the H-2A regulations, 20 C.F.R. § 655.103(b).

13.   At all times relevant to this Complaint, Defendant was “engaged in commerce or in the

production of goods for commerce” within the scope and meaning of the FLSA, 29 U.S.C. §

203(s)(1)(A), as for each calendar year during that period, employees who handled, sold or

otherwise worked on goods or materials that had been moved in or produced for interstate

commerce by another person, corporation, or partnership; and annual gross volume of sales

made, or business done of not less than $500,000 (exclusive of excise taxes at the retail level that

were separately stated).

                                    THE H-2A PROGRAM

14.   The H-2A Program allows foreign nationals to be lawfully admitted with “non-immigrant”

status and authorized to work in the United States for a specific employer on a temporary basis. 8

U.S.C. § 1101(H)(ii)(a) (2018).

15.   Under the Program, an agricultural employer may hire temporary foreign agricultural

workers, commonly known as H-2A workers, if the U.S. Department of Labor. (“U.S. DOL”)

certifies that: 1) there are insufficient available workers within the United States to perform the

job; and that, 2) the employment of aliens will not adversely affect the wages and working

conditions of similarly-situated U.S. workers. 8 U.S.C. §§ 1101(a)(15)(H)(ii)(a) and 1188(a)(1).

16.   A foreign national admitted on an H-2A visa cannot work for any employer except the one

listed on his or her visa.

17.   Plaintiff’s work must be limited to agriculture as defined by federal law, and only

temporary or seasonal jobs may be filled.




                                                 3
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 4 of 13 PageID 4




18.   An agricultural employer who wishes to hire H-2A workers must submit a petition to the

U.S. DOL, and U.S. DOL may certify the petition for the number of workers requested so long

as the employer commits to comply with all applicable laws, regulations, and rules of the H-2A

program. See 8 U.S.C. §§ 1188 et seq.; 20 C.F.R. 655.100 et seq.

19.   The job order contains “the material terms and conditions of employment,” such as

provisions of housing, the type of work, and any qualifications for the job required by the

employer. See 20 C.F.R. § 655.103(b).

20.   If a job offer is accepted by an H-2A worker, the job order he was hired on serves as the

work contract, unless the employer and worker opt to use a separate written contract.

21.   Regardless, if the employer uses a separate work contract or relies on the job order, the

work contract must include, at a minimum, all the protections of section 655.122 and must be

disclosed to the employee in a language understood by the worker no later than when a worker

applies for their visa. See 20 C.F.R. § 655.122(q).

22.   H-2A employers are required to provide housing for workers who cannot reasonably

commute to and from the worksite each day. 20 C.F.R. § 655.122(d)(1).

23.   For employees that live in employer-provided housing, the employer is further required to

provide either three meals per day or free and convenient cooking facilities that enable the

employee to cook his or her own meals. 20 C.F.R. § 655.122(g).

24.   Employers that provide three meals per day must state in the job order both that meals will

be provided and the cost of the meals, which cannot exceed a daily amount established by U.S.

DOL. See 20 C.F.R. §§ 655.122(g); 655.173(a).

                                STATEMENT OF THE FACTS

   A. Plaintiff’s Recruitment by Defendant to Come Work in Florida




                                                 4
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 5 of 13 PageID 5




25.     Plaintiff learned about the work with Defendant in or about May 28, 2020 through an

employee of Defendant that Defendant used to recruit people (“Recruiter”). The Recruiter is

believed to be named John J. Black. See Exhibit A: Agricultural Clearance Order No.

FL11190861, Form 790, Page 1, Section II, Line 3.

26.     The Recruiter explained Plaintiff about the nature of the work and that it paid $11.71 an

hour. See Exhibit B: Agricultural Clearance Order No. FL11190861, Form 790A, Page 1, Line

8(b).

27.     The Defendant’s agents assisted Plaintiff with the process of obtaining his visa. See

Exhibit C: H2A Visa.

   B. Plaintiff’s Work for Defendant Bailey Farms South, LLC

28.     Upon information and belief, Plaintiff worked over 36 hours in his first month on the job

for Defendant. See Exhibit B: Agricultural Clearance Order No. FL11190861, Form 790A, Page

1, Line 6.

29.     Most workdays began between 7:00am and ended at 2:00pm. See Exhibit B: Agricultural

Clearance Order No. FL11190861, Form 790A, Page 1, Line 7.

30.     A typical workweek was six days a week. See Exhibit B: Agricultural Clearance Order

No. FL11190861, Form 790A, Page 1, Line 6.

29.     Often Plaintiff would work in multiple fields in a single day.

30.     On such days, Defendant transported Plaintiff and his workmates from one field to the

next.

31.     Towards the end of July, Defendant provided work to Plaintiff harvesting peppers.




                                                   5
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 6 of 13 PageID 6




32.   Upon information and belief, Defendant would sometimes have Plaintiff work in one field

doing piece-rate work and then transport Plaintiff to another field to do hourly work, during the

same workday.

   C. Defendant’s Broken Promise

33.   Incorporated in the work contract by reference is 20 C.F.R. § 655.135 “Assurances and

Obligations of H-2A Employers.” See Exhibit B: Agricultural Clearance Order No. FL11190861,

Form 790A, at Section 17 of the attachments under “Other Conditions of Employment,

Clarifications, and Assurances.”

34.   One H-2A regulation that is incorporated into the work contract by reference is the “No

Unfair Treatment” provision which forbids the employer from discriminating or otherwise

unfairly treating employees who engage in enumerated protected activities. 20 C.F.R. §

655.135(h).

35.   The last enumerated protected activity is a catch-all that protects workers from being

discriminated against for “exercising or asserting” “any right or protection” of the H-2A

program. See 20 C.F.R. § 655.135(h)(5).

   D. Plaintiff’s Direct Supervisor’s Harassment

36.   Plaintiff is a Mexican national employed by the Defendant as a H2A migrant worker. The

duration of his employment has a start date of August 1, 2020 and a termination date of April 31,

2021, per his H2A contract and visa. See Exhibit C: H2A Visa

37.   Plaintiff worked for Defendant’s Farm on August 1, 2020 picking peppers in the State of

Florida.




                                               6
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 7 of 13 PageID 7




38.   As a part of the H2A contract, Plaintiff was provided housing which he shared with three

or four other workers. See Exhibit B: Agricultural Clearance Order No. FL11190861, Form

790A, at Section 1(3), page 5.

39.   Plaintiff’s direct supervisor is Crew Leader, Jose A. Martinez, aka “El Primo” (“Direct

Supervisor”). The Direct Supervisor is overseen by John J. Black, the Recruiter, Registered

Agent and Supervisor. See Exhibit A: Agricultural Clearance Order No. FL11190861, Form

790, Section II(3)(4)(5) (Recruiter); Exhibit D: March 4, 2021 Annual Report (Registered

Agent); and Exhibit E: Letter from Defendant’s Counsel, Exhibit 1, pages 3, 4 and 5

(Supervisors).

40.   The Direct Supervisor has repeatedly engaged in harassing behavior against the Plaintiff.

41.   On February 26, 2020, Plaintiff was standing in line to clock into work, when his Direct

Supervisor stood close behind him and patted him on his buttocks.

42.   Plaintiff instantly let the Direct Supervisor know that he did not like that type of touching.

An argument ensued thereafter, and Plaintiff walked away to begin working in the field picking

peppers.

43.   Shortly after that argument, Plaintiff’s Direct Supervisor told him that he was fired for

throwing away too many peppers.

44.   Plaintiff was forcibility removed from the work site by the Direct Supervisor and told to

move out of the housing that was provided by the employer.

45.   The Direct Supervisor completed a Notice of Termination.            Exhibit E: Letter from

Defendant’s Counsel, Exhibit 1, page 6.

46.   The Notice of Termination states that the reason for termination is performing the job

“bad” (or “mal”) and arguing.




                                                 7
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 8 of 13 PageID 8




47.   Plaintiff seeks to be reinstated back to his job, remain in his employer provided housing,

paid for wages lost due to the retaliatory wrongful termination, and free from sexual harassment

and hostile work environment created by his Supervisor.

                                 FIRST CAUSE OF ACTION

              Retaliation Against Plaintiff for Objecting to Sexual Harassment

48.   Sexual harassment is a form of gender discrimination prohibited under Title VII of the

Civil Rights Act.    Sexual harassment can include but is not limited to unwelcome sexual

advances, requests for sexual favors, hostile verbal or physical conduct that targets someone

based on gender, whether sexual overtures are involved.

49.   Sexual harassment is defined under two types: Hostile Work Environment, and Quid Pro

Quo Harassment. Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986).

50.   Hostile work environment occurs when an employer’s action or behavior are so

inappropriate that they create an abusive work atmosphere; and, the employer’s conduct is either

severe or pervasive by their physical actions as well as derogatory or hurtful comments. Conduct

that are severe or pervasive are measured by the totality of the circumstance of frequency,

severity, whether the conduct is physically threatening or humiliating versus “mere offensive

utterance;” or whether the conduct unreasonable interferes with work performance. See Harris v.

Forklift Sys., Inc. 510 U.S. 17 (1993).

51.   An employer will be automatically liable for harassment by a supervisor that harassment

resulted in termination, or failure to promote/hire, or loss of wages, for the employee that was

harassed. In addition, t if the supervisor's harassment results in a hostile work environment, the

employer has the burden to prove that: 1) it reasonably tried to prevent and promptly correct the




                                                8
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 9 of 13 PageID 9




harassing behavior; and 2) the employee unreasonably failed to take advantage of any preventive

or corrective opportunities provided by the employer.

52.     Plaintiff begins with a presumption for sexual harassment claim for both hostile work

environment based on his termination after rebutting his supervisor’s sexual touching. In

accordance with Title VII, the employer has the burden of rebutting the presumption of a prima

facie case.

53.     Here, Defendant will be unable to meet its burden for hostile work environment, based on

the facts of this case. With respect to the nature and gravity of the offense, the following facts are

undisputed:

      1) Plaintiff was touched on his buttock by his Direct Supervisor.

      2) Plaintiff told his Direct Supervisor that he did not like that type of offensive touching.

      3) The Direct Supervisor engaged in an argument after the unwanted touch was rebutted.

      4) Plainitff was fired shortly after rebutting the supervisor’s unwanted touch.

      5) The reason for the termination was baseless and also a part of Plainitff’s job description

         of picking peppers.

      6) Plaintiff was forcefully pushed by his Direct Supervisor and removed from field when he

         was trying to ask why he was terminated.

54.     The time frame also supports Plaintiff’s claim. The termination and the rebuttal of the

unwanted touch on the buttocks occurred within the same day. This also creates a nexus between

the harassment and the sudden termination.

55.     Finally, the nature of the job held by Plaintiff does not support his termination.

56.     Given the description of his job to pick peppers and discard those that look abnormal or

diseased, Plaintiff was doing his job as he had done since he was hired on August 1, 2020.




                                                    9
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 10 of 13 PageID 10




57.   In conclusion, Plaintiff’s sudden termination from his employment was based on his

rebuttal of his Direct Supervisor’s unwanted touching of his buttocks and not because of

throwing away too much pepper. Resultingly, the proffered reason for termination is a pretense

for retaliation against Plaintiff’s rejection of the Direct Supervisor’s sexual advances. Plaintiff

has a valid discrimination claim under Title VII of the Civil Rights Act based on the employer’s

creation of a Hostile Environment.

58.   By firing Plaintiff as retaliation for his protected activity, Defendant discriminated against

Plaintiff despite a promise in the contract not to discriminate “in any manner” against persons

who engage in protected activity. See id.

                                SECOND CAUSE OF ACTION

Breach of Contract for Unlawful Termination and Retaliating Against Plaintiff for Activity

         Protected Under the Work Contract in Violation of Florida Common Law.

59.   Plaintiff incorporates each of the allegations contained in the preceding paragraphs.

60.   The general rule of contract formation was enunciated by the Florida Supreme Court in St.

Joe Corp. v. Mclver, 875 So.2d 375, 381 (Fla. 2004). The basic requirements of a contract are

offer, acceptance, consideration and sufficient specification of essential terms.

61.   In the H-2A context, a job offer is “the offer made by an employer . . . describing all the

terms and conditions of employment, including those relating to wages, working conditions, and

other benefits.” 20 C.F.R. § 655.103(b).

62.   The contents of a job offer that H-2A employers must include when offering employment

are listed at 20 C.F.R. § 655.122.




                                                 10
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 11 of 13 PageID 11




63.   H-2A employers, including Defendant, are required to provide a copy of the proposed

employment contract in a language the worker understands before the worker applies for his or

her H-2A visa. 20 C.F.R. § 655.122(q).

64.   In the absence of a separate employment contract that includes, at a minimum, all the same

protections as the job offer, the job order serves as the work contract for H-2A workers. See id.20

C.F.R. 655.122(q).

65.   Included in the work contract is an assurance that the employer will “abide by the

requirements” of the H-2A regulations and further assure prospective workers that it will meet

the assurances and obligations at 20 C.F.R. § 655.135.

66.   Included in the work contract is an assurance that the employer will “abide by the

requirements” of the H-2A regulations and further assure prospective workers that it will meet

the assurances and obligations at 20 C.F.R. § 655.135.

67.   Some of the assurances required by H-2A employers are those found at 20 C.F.R. §

655.135(h)(1)–(5), which among other things, precludes “unfair treatment” such as blacklisting

or otherwise discriminating against a worker who engages in protected activity specifically,

exercising or asserting his rights under the H-2A program, 20 C.F.R. § 655.135(h)(5).

68.   Plaintiff had a right under the work contract to engage in protected activity without being

discriminated against by Defendant for engaging in that protected activity. 20 C.F.R. §

655.135(h)(5).

69.   Under paragraph 17(c) of the H-2A Agricultural Clearance Order Form ETA-790A the

“Employer assures that all working conditions comply with applicable Federal and State

minimum wage, child labor, social security, health and safety, farm labor contractor registration,

and other employment-related laws. 20 CFR 653.501(c)(3)(iii).” See Exhibit B, page 8.




                                                11
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 12 of 13 PageID 12




70.   Defendant knew Plaintiff engaged in protected activity by rejecting his Direct Supervisor’s

sexual touching and was terminated for his objection.

71.   Defendant’s retaliation against Plaintiff for engaging in protected activity breached the

work contract and cost him H-2A employment for the 2020-2021 season.

                               JURY DEMAND [IF APPLICABLE]

Plaintiff demands a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests this Honorable Court:

      1.        Makes a finding that this Court has jurisdiction over Plaintiff’s claims;

      2.        Enter an order granting a jury trial on all issues so triable;

      3.        Enter declaratory judgment that Defendant violated Plaintiff’s rights under the

           FLSA as set forth in the Claim for Relief;

      4.        Enjoining Defendant from further violations of the FLSA, and his rights under his

           employment contract;

      5.        Enter judgment awarding Plaintiff his respective unpaid minimum and promised

           wages plus pre- and post-judgment interest and an equal amount in liquidated damages;

      6.        Enter judgment awarding Plaintiff his actual damages for Defendant’s breach of

           the employment contract plus pre- and post-judgment, as embodied in the job order as

           set forth in the Claim for Relief;

      7.        Enter judgment awarding the Plaintiff the costs of this action;

      8.        Enter judgment awarding the Plaintiff a reasonable attorneys’ fees of this action

           pursuant to the FLSA, 29 U.SC. § 216; and

      9.        Granting such other relief as this Court deems just and appropriate.




                                                  12
Case 2:21-cv-00237-SPC-MRM Document 1 Filed 03/19/21 Page 13 of 13 PageID 13




Dated: March 19, 2021                             Respectfully submitted,


  /s/ Gaelle Colas                                ____________________________
  Gaelle Colas, Esq.                              Roberto Cruz, Esq.
  Attorney Bar Number 116811                      Attorney Bar Number 18436
  Email Gaelle.Colas@frls.org                     Email Roberto.Cruz@frls.org
  Florida Rural Legal Services, Inc.              Florida Rural Legal Services, Inc.
  3210 Cleveland Ave Ste 101                      1321 East Memorial Blvd.
  Fort Myers, FL 33901-7182                       Lakeland, FL 33801
  Telephone: (888) 582-3410                       Telephone: (863) 688-7376 Ext. 3050
  Facsimile: (863) 583-8623                       Facsimile: (863) 583-8623
                                                  Attorneys for Plaintiff


                                       Certificate of Service

I hereby certify that a true and correct copy of the foregoing was served by email on March 19,
2021 on all counsel or parties of record on the Service List below.

                                              /s/ Roberto Cruz
                                              Roberto Cruz, Esq.


                                         SERVICE LIST

David J Stefany, Esq.
Email dstefany@anblaw.com
Allen, Norton & Blue
324 S Hyde Park Ave.
Hyde Park Plaza, Suite 225
Tampa, FL 33606-4127
Tel.: (813) 251-1210
Fax.: (813) 253-2006
Attorneys for Defendant
Bailey Farms South, LLC




                                                13
